 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1271 
In the House of Representatives, U. S., 
 
April 20, 2010 
 
RESOLUTION 
Honoring the life and achievements of Rev. Benjamin Lawson Hooks. 
 
 
Whereas Benjamin Lawson Hooks, a native Memphian, was the fifth out of seven children born to Robert B. and Bessie Hooks; 
Whereas his grandmother, Julia Britton Hooks, was the second African-American female college graduate in the Nation, graduating from Berea College in Kentucky in 1874; 
Whereas Dr. Hooks studied prelaw at LeMoyne College in Memphis and continued his studies at Howard University in Washington, DC, and at Depaul University Law School in Chicago, Illinois; 
Whereas Dr. Hooks was a member of Omega Psi Phi Fraternity; 
Whereas after college, he then served in the United States Army during World War II and had the job of guarding Italian prisoners who were able to eat in restaurants that were off limits to him, an experience that he found humiliating and that deepened his determination to do something about bigotry in the South; 
Whereas in 1949, Dr. Hooks met teacher Frances Dancy and the couple married in 1952; 
Whereas the couple had a daughter, Patricia Gray; 
Whereas from 1949 to 1965 he was one of the few African-Americans practicing law in Memphis, Tennessee; 
Whereas in 1954, Dr. Hooks served on a roundtable with Thurgood Marshall and other Southern African-American attorneys to formulate a possible litigation strategy days before the Supreme Court decision in Brown v. Board of Education of Topeka was handed down; 
Whereas Dr. Hooks served as assistant public defender of Shelby County, Memphis, from 1961 to 1965; 
Whereas in 1965, he was appointed by Tennessee Governor Frank G. Clement to serve as a criminal judge in Shelby County becoming the first African-American criminal court judge in the State of Tennessee; 
Whereas Dr. Hooks was also a Baptist minister who pastored at the Greater Middle Baptist Church in Memphis, Tennessee, and the Greater New Mount Moriah Baptist Church in Detroit, Michigan; 
Whereas he joined the Southern Christian Leadership Conference of Reverend Martin Luther King in 1956; 
Whereas from 1972 to 1977, President Richard Nixon appointed Rev. Hooks to the Federal Communications Commission, making him the first African-American appointed commissioner; 
Whereas from 1977 to 1992, Rev. Hooks was the Executive Director and CEO of the National Association for the Advancement of Colored People (NAACP); 
Whereas under his leadership, the NAACP fought for affirmative action, led efforts to end apartheid in South Africa, and addressed racism in sports and in the Rodney King trial; 
Whereas Rev. Hooks was awarded the Spingarn Medal in 1986 from the NAACP; 
Whereas Dr. Hooks served as chairman of the board of directors of the National Civil Rights Museum in Memphis; 
Whereas he taught at the University of Memphis, and the Benjamin L. Hooks Institute for Social Change was established at the University in 1996; 
Whereas on March 24, 2001, Rev. Hooks and his beautiful wife Frances renewed their wedding vows for the third time, after nearly 50 years of marriage; 
Whereas in 2002, Dr. Hooks founded the Children’s Health Forum to protect the most vulnerable children from preventable disease; 
Whereas Dr. Hooks received the Presidential Medal of Freedom from President George W. Bush at a White House ceremony in November 2007; 
Whereas Rev. Hooks gave one of his last lectures on civil rights and social justice as part of the premier lecture series of the Benjamin Hooks Institute for Social Change in the Judiciary Committee Room of the Rayburn House Office Building in Washington, DC, on October 6, 2009; 
Whereas he was one of the greatest civil rights icons of United States history and a community leader in Memphis; and 
Whereas Rev. Benjamin L. Hooks was one of the golden-throated warriors of the spoken word, and one of the few silver-tongued giants of oratory: Now, therefore, be it  
 
That the House of Representatives honors the life and achievements of Dr. Benjamin Lawson Hooks, for his commitment to justice on the bench in Memphis, Tennessee, for his strong work with the National Association for the Advancement of Colored People to formulate strategies for eliminating barriers to civil rights, and for his leadership in promoting equal opportunity for all.  
 
Lorraine C. Miller,Clerk. 
